Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group I in the reply filed on 12-7-20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gao et al. (US 2014/0287083) as evidenced by Hong et al. (US 20150132578) and Lin (US 20090020924).





Note paragraph 66 where the block copolymer is disclosed to be a lamellae forming PS-b-PMMA block copolymer. Note paragraph 53 and 55 for width and thicknesses as in claim 5. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2014/0287083) as evidenced by Hong et al. (US 20150132578), Lin (US 20090020924), all cited and for the reasons set out above and in view of Navarro et al. (US 20150073096) and Chevalier et al. (US 20170197204).
The primary reference is silent regarding the ratio of the PS and PMMA blocks. However, paragraph 78 of Chevalier disclosed that the PMMA fraction may be 52.1%. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use Navarros’ ratios of PS and PMMA in the process of the primary .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2014/0287083) as evidenced by Hong et al. (US 20150132578), Lin (US 20090020924) and in view of Navarro et al. (US 20150073096).
The reference at paragraph 65 and figure 7f discloses a process in which a block copolymer film is formed on the surface of a substrate containing “stripes” and note also that the surface to which the block copolymer is applied contains a bound layer of random methyl methacrylate/styrene brush forming the stripe pattern. Note paragraph 66 where the block copolymer is disclosed to be lamellae forming PS-b-PMMA block copolymer. Note Hong et al. (US 20150132578) disclosing that the melting point of PMMA is 160 degrees centigrade at paragraph 57 as encompassed by condition 1 of claim 1. Note Lin at paragraph 297 disclosing that the surface energy difference between PS and PMMA is 0.4 mN/m as required by lines 4-7 of claim 1. Note paragraph 53 and 55 for width and thicknesses as in claim 5. The molecular weight of the PS-r-PMMA neutral layer of Gao is not reported. However, Navarro discloses a process for directed self assembly using a PS-r-PMMA with a molecular weight of 12,280 g/mol. Applicants may not agree that the stripe containing material of the primary reference has applicants melting point of -80 to 200 degrees centigrade and thus does not agree that the primary reference anticipates the claims. However, it is irrelevant that applicants stripe melting point may not be present in Gao since it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to use Navarros’ 

Gao, the closest prior art, does not teach or suggest a block copolymer with a side chain of 8 or more chain forming atoms as required by claims 7-11 or the characteristic of claim 15.

Claims 7-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
3-16-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765